Citation Nr: 0201799	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  99-11 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
lumbar osteoarthritis, and, if so, whether service connection 
is warranted.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
status post right herniorrhaphy.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to 
January 1974 and again from January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
lumbar osteoarthritis and status post right herniorrhaphy.  

The aforementioned claims were decided as if they were claims 
of first impression.  However, this is not the first time 
that either of these issues have been before the RO.  
Accordingly, the issues have been listed as on the title 
page. 

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  Service connection for back osteoarthritis and right 
groin hernia, claimed as stomach hernia, was denied in 
September 1995, and the veteran did not appeal.

2.  Evidence presented since September 1995 includes an 
undated report from a private physician associating the 
veteran's complaints of back pain with service.

3.  New evidence is so significant that it must be considered 
to evaluate the veteran's claim for back osteoarthritis.

4.  The veteran has osteoarthritis which was first noted to a 
compensable degree within one year of service discharge.  

5.  Evidence received since September 1995 relating to right 
inguinal herniorrhaphy is cumulative.

CONCLUSIONS OF LAW

1.  The September 1995 denial of service connection for 
arthritis of the back is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2001).

2.  New and material evidence has been presented, and the 
claim of entitlement to service connection for lumbar 
osteoarthritis has been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).

3.  Lumbar osteoarthritis was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

4.  New and material evidence regarding status post right 
inguinal hernia has not been presented, and the claim for 
service connection for status post right inguinal 
herniorrhaphy has not been reopened.  38 U.S.C.A. § 7105(d) 
(West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual Background

Service medical records are devoid of any treatment, 
findings, or diagnoses of a lumbar spine disability or right 
inguinal hernia.  

After service, the veteran filed a claim for service 
connection in March 1992 seeking service connection for 
osteoarthritis of the low back and stomach hernia.  
Associated with the claims folder was a January 1992 VA x-ray 
examination which showed spondyloarthritic changes of L5 and 
L6.  

From February 1992 to June 1992, the veteran was seen by VA.  
In February 1992, he made complaints of recurrent episodes of 
low back pain.  One week later, he was seen again complaining 
of chronic low back pain.  He indicated that the pain was 
relieved by bed rest.  Prolonged sitting and stooping 
increased the pain.  The assessment was chronic back sprain 
and spondylosis arthritis of the lumbosacral spine.  From 
March 1992 to June 1992, he was treated by VA in the physical 
therapy clinic.  He related that he had chronic back pain 
with pain referable to his left lower extremity.  In 
May 1992, he complained of paravertebral muscle discomfort on 
the left side.  In June 1992, he stated that his back pain 
was severe, but changed from day to day.  

February and March 1992 VA treatment notes contain diagnoses 
of bilateral inguinal hernia.  

The veteran underwent a VA orthopedic examination in April 
1993.  He complained of back pains since returning from the 
Persian Gulf in 1991.  He did not remember any back injuries.  
X-rays taken at the VA clinic revealed osteoarthritic 
deformities of the spine.  There was tenderness to pressure 
over the lumbar paravertebral muscles with evidence of 
moderate spasms.  He had painful and limited movements.  
Range of motion exhibited flexion of 80 degrees, lateral 
flexion of 20 degrees, and rotation of 30 degrees, 
bilaterally.  There were no radicular signs.  Neurological 
examination was within normal limits.  The diagnoses were 
lumbar paravertebral myositis and osteoarthritis of the 
spine, by x-rays and at L5-L6 vertebrae.  The examiner noted 
that the veteran had osteoarthritis related to age/and or 
injury in a motor vehicle accident.  

On general medical examination in April 1993, it was noted 
that he had a right groin hernia, too small for surgery.  On 
examination, he had a small right groin hernia with small 
transmission impulse when coughing.

The RO denied entitlement to service connection in a January 
1994 rating action.  The veteran asked that the decision be 
reconsidered in April 1994, citing VA treatment records.  
March 1994 VA treatment records show right inguinal hernia 
repair.  The RO obtained the veteran's VA treatment records, 
and, in a September 1995 rating decision, again denied 
service connection for back osteoarthritis and the claimed 
stomach hernia.  The veteran was notified of the decision and 
of his appeal rights by letter dated September 27, 1995, sent 
to the address provided in his request for reconsideration.  
There is no indication that the notice was returned as 
undeliverable.  The veteran did not appeal.

In September 1997, the veteran sought to reopen his claim.  
He submitted copies of previously submitted VA treatment 
records.  In addition, in June 1999, an undated statement was 
received from Edgardo Bonilla-Torres, MD, on behalf of the 
veteran's claim.  He related that the veteran gave a history 
of the onset of back pain two weeks prior to his return to 
Puerto Rico.  He developed an inguinal hernia and low back 
pain at the time.  Surgery was performed on the hernia but 
the veteran's back pain was ignored. He later visited a 
private doctor who recommended a CT scan and a disc 
herniation was found.  He stated that he had continued low 
back pain that radiated to both of his legs.  The pain was 
noted to worsen with coughing, straining, bending, prolonged 
positions and force.  He received physical therapy for two 
months, which improved the back pain temporarily.  Forward 
bending was 65 degrees.  The diagnostic impression was 
herniated nucleus pulposus in the lumbar region.  A June 1994 
private CT scan from Hospital Doctor Susoni noted mild L5-S1 
central stenosis and lumbarized S1.  

In February 2001, the veteran submitted a private medical 
report dated in February 2001, showing a complaint of pain 
and inflammation of the testicular area.  Inguinal/testicular 
venous flow on the right was abnormal.  Findings showed 
bilateral varicocele.

In April 2001, the veteran underwent a VA general medical 
examination.  Examination of the musculoskeletal system 
showed normal muscles, bones, and joints, with chronic low 
back pain, myositis, and satisfactory musculoskeletal 
function.  X-rays of the lumbar spine reportedly showed 
minimal lumbar spondylosis with muscle spasm and 
spondyloarthritis changes of the L5-L6 level.  Diagnoses 
included chronic low back pain with paralumbar myositis.

On VA digestive conditions examination in April 2001, the 
examiner stated that there was no evidence of recurrence of 
hernia, and that muscles and fascia of the abdominal wall 
were satisfactory.  On general medical examination, the 
history of right inguinal herniorrhaphy in 1993 [sic] was 
reported.


II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).  Regulations have been adopted that 
effectuate the provisions of the VCAA.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156, 3.159, 3.326)).
 
The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the appellant in the Board's consideration 
of this question without referring it to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  

In this case, the appellant was given notice of the laws and 
regulations pertaining to service connection, he was informed 
of the evidence necessary to establish service connection for 
lumbar osteoarthritis and right inguinal herniorrhaphy, and a 
statement and supplemental statements of the case provided 
him notice of applicable laws and regulations and the reasons 
for the denial.  The substantive appeal form informed him of 
his right to a hearing which he scheduled and then canceled.  
His service medical records, private treatment records, and 
VA outpatient treatment records are associated with the 
claims folder.  Additionally, he has been provided 
appropriate VA examinations.  See 38 U.S.C.A. § 5103A(d) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45.631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
There is no prejudice to him in deciding his claims on the 
merits, because he has been told what the requirements are to 
prove his claims, has been provided ample opportunity to 
present evidence meeting those requirements, and has been 
provided the opportunity to testify at hearing.  The Board's 
consideration of the regulations in the first instance is not 
prejudicial to the veteran, because the regulations do not 
contain additional substantive rights beyond those provided 
by the Veterans Claims Assistance Act of 2000.

There would be no possible benefit to remanding this case to 
the RO for its consideration of the requirements of the VCAA.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

There is no indication of additional potentially relevant and 
available treatment records that the RO has not requested, 
and there is sufficient evidence to proceed with appellate 
review.



III.  Application of Law to Facts

A.  Finality

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2001).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2001).

The RO denied entitlement to service connection for back 
osteoarthritis and right groin hernia in a January 1994 
decision, of which the veteran was duly notified.  He sought 
reconsideration of that decision, and the RO reconsidered the 
issue upon receipt of additional treatment records.  In 
September 1995, the RO again denied service connection.  The 
veteran was notified at his address of record, and there is 
no indication that the notification letter was returned as 
undeliverable.  No further communication was received from 
him within a year of that notice.  Accordingly, the September 
1995 rating decision is final.

B.  New and Material Evidence

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  Although 
the RO denied the appellant's claim without considering the 
preliminary issue of whether he had submitted new and 
material evidence to reopen the claim, the Board has 
jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" before the Board.  Bernard v. 
Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim, the question of 
whether there is new and material evidence to reopen the 
claim is implicated where there is a prior final decision 
regarding that claim.  Id. at 392.  Although these are two 
separate questions, they are components of a single claim for 
service connection.  Id.  Thus, the issue on appeal has been 
recharacterized on page one of this decision.  See also 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board has a legal 
duty to consider the requirement of whether new and material 
evidence has been submitted regardless of the RO's actions); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

Although the relevant statutes and regulations regarding new 
and material evidence were not included in the statement of 
the case, the appellant's due process rights are not violated 
by this Board decision.  When the RO denied the present claim 
in March 1998, it necessarily reviewed all of the evidence of 
record to reach that decision.  Since the Board must review 
all of the evidence of record in order to determine whether 
new evidence has been presented and whether it is material to 
the underlying issue, the appellant is not prejudiced by the 
Board's consideration of the preliminary issue of whether new 
and material evidence has been submitted.  

Furthermore, with respect to the claim for lumbar spine 
osteoarthritis, the Board's decision is favorable to the 
appellant, and he is therefore not prejudiced.

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  The Federal Circuit held in Hodge that the legal 
standard that remains valid was that contemplated under 
38 C.F.R. § 3.156(a) that requires that in order for new 
evidence to be material, the new evidence should "bear[ ] 
directly and substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In this case, the veteran has presented a private medical 
report concerning his back (Dr. Bonilla-Torres' report) that 
was not of record in 1995.  In the report, the examiner 
related the veteran's complaints of low back pain to lifting 
heavy weights while in active military service.  This medical 
evidence, which is undated, had not been presented before the 
last denial of this claim in September 1995.  It is new, and 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
veteran's claim for service connection for lumbar spine 
osteoarthritis is reopened.

However, with respect to the veteran's claim for service 
connection for right inguinal herniorrhaphy, evidence 
received has been merely cumulative.  At the time of the 
September 1995 denial, it was clear that the veteran had a 
small right groin hernia as early as February 1992.  It was 
clear that he required surgery for right inguinal hernia 
repair in March 1994.  There was no evidence at that time 
relating the right inguinal hernia to service, nor is there 
any evidence now relating it to service.  The veteran has 
presented duplicates of medical records previously 
considered, as well as service medical records relating to a 
left inguinal hernia.  He has submitted records that report 
the current status of his right inguinal hernia repair.  
However, to the extent the medical evidence confirms that he 
had a right groin hernia that was repaired in 1994, it is 
cumulative.  It is not so significant that it must be 
considered in order to evaluate the claim fairly.  The 
preponderance of the evidence being against finding new and 
material evidence, the claim of entitlement to service 
connection for right inguinal herniorrhaphy cannot be 
reopened.  38 U.S.C.A. §§ 5107, 7105(d) (West 1991 & Supp. 
2001).



C.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Where a veteran 
served 90 days or more during a period of war or after 
December 31, 1946, and lumbar osteoarthritis becomes manifest 
to a degree of l0 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West l991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Service medical records are completely devoid of findings, 
treatment, or diagnoses of lumbar osteoarthritis.  These 
service medical records do not show the veteran was diagnosed 
with a back condition or osteoarthritis of the lumbar spine 
in service.  He did have a diagnosis of lumbar 
osteoarthritis, determined by VA in January 1992, within one 
year of his service discharge.  Osteoarthritis of the lumbar 
spine may be presumptively service connected pursuant to 
38 C.F.R. § 3.309 if manifest to a degree of l0 percent 
within 1 year from date of termination of active military 
service.  

Diagnostic Code (DC) 5003, requires that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When limitation of motion for the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  

For the purpose of rating disability from arthritis, the 
lumbar vertebrae are considered a group of minor joints, 
ratable on a parity with major joints.  38 C.F.R. § 4.45 
(2001).

Under Diagnostic Code 5292, a 10 percent rating is applicable 
for slight limitation of motion of the lumbar spine.  

The only medical evidence related to osteoarthritis of the 
lumbar spine within one year of service discharge was x-ray 
evidence of arthritis in January 1992, and physical therapy 
for his back complaints from March 1992 to June 1992.  
Although no range of motion testing was performed indicating 
limitation of motion of the veteran's lumbar spine until 
April 1993, more than one year post service discharge, 
satisfactory evidence of painful motion was noted during the 
veteran's physical therapy, well within the one period after 
service discharge.  At that time, he complained of severe 
pain, paravertebral discomfort, stiff muscles, and tight 
hamstrings.  Moreover, although a VA examiner indicated in 
April 1993 that the veteran's osteoarthritis was related to 
age and/or motor vehicle accident injury, there is no 
evidence that the veteran sustained injury in a motor vehicle 
accident and he has not claimed that he injured his lumbar 
spine in an accident.  Finally, since no intercurrent injury 
has been shown throughout the medical records, and x-ray 
evidence along with satisfactory evidence of painful motion 
showed what is believed to be arthritis to a compensable 
degree within one year of service discharge, resolving all 
reasonable doubt in favor of the veteran, service connection 
for osteoarthritis of the lumbar spine is warranted.  



ORDER

1.  The claim of entitlement to service connection for lumbar 
osteoarthritis is reopened, and service connection for lumbar 
osteoarthritis is granted.  

2.  New and material evidence has not been presented, and the 
claim of entitlement to service connection for right inguinal 
herniorrhaphy is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



